Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered March 21, 1988, convicting him of murder in the second degree, burglary in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to prove his guilt beyond a reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]), and, in any event, is without merit. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Further, resolution of issues of credibility of the witnesses, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined *514by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Viewed in its totality, we find that the defendant received meaningful representation from his trial counsel (see, People v Baldi, 54 NY2d 137).
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Rosenblatt, O’Brien and Hart, JJ., concur.